Title: The Cause of France, [1794]
From: Hamilton, Alexander
To: 



[Philadelphia, 1794]

The cause of France! We are every day told, that this is a cause, which ought to engage our warmest affections our best wishes, and there are not a few who think that we ought to hazard upon it our dearest interests. If we ask what is the cause of France, the ready answer is that it is the cause of Liberty. It is the cause of a nation nobly struggling for the rights of man, against a combination of despots and Tyrants labouring to destroy them—of a nation on whose fate our own is suspended.
Let us dare to look this question in the face. The world has been scourged with many fanatical sects in religion—who inflamed by a sincere but mistaken zeal have perpetuated under the idea of serving God the most atrocious crimes. If we were to call the cause of such men the cause of religion, would not every one agree, that it was an abuse of terms?
The best apology to be made for the terrible scenes (of which every new arrival shocks us with the dreadful detail) is the supposition, that the ruling party in France is actuated by a zeal similar in its nature (though different in its object) to that which influences religious fanatics. Can this political phrenzy be dignified with the honorable appellation of the cause of Liberty with any greater propriety than the other kind of phrenzy would be denominated the cause of religion?

But even this comparison is too favourable to the ruling party in France. Judging from their acts, we are authorised to pronounce the cause in which they are engaged, not the cause of Liberty, but the cause of Vice Atheism and Anarchy.
